I.CODE OF ETHICS AND INSIDER TRADING POLICY A. Code of Ethics. 1.Legal Requirement. Section 206 of the Advisers Act makes it unlawful for any investment adviser, by use of the mails or any means or instrumentality of interstate commerce, directly or indirectly: (a)To employ any device, scheme or artifice to defraud any Client or prospective client; (b)To engage in any transaction, practice, or course of business which operates as a fraud or deceit upon any Client or prospective client; (c)Acting as a principal for its own account, to knowingly sell any security to or purchase any security from a Client, or acting as a broker for a person other than such Client, knowingly to effect any sale or purchase of any security for the account of such Client, without disclosing to such Client in writing before the completion of such transaction the capacity in which it is acting and obtaining the consent of the Client to such transaction; or (d)To engage in any act, practice, or course of business which is fraudulent, deceptive or manipulative. 2.Purpose. DVM expects that its officers, members, directors and employees will conduct their personal investment activities in accordance with: (a)The duty at all times to place the interests of DVM’s Clients first; (b)The requirement that all personal securities transactions be conducted consistent with this Code of Ethics and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust and responsibility; and (c)The fundamental standard that investment advisory personnel should not take inappropriate advantage of their positions. In view of the foregoing and the provisions of Rule 204A-1 under the Advisers Act, DVM has determined to adopt this Code of Ethics to specify a code of conduct for certain types of personal securities transactions which might involve conflicts of interest or an appearance of impropriety, and to establish reporting requirements and enforcement procedures. 3.Statement of General Policy. This Code of Ethics has been adopted by DVM and applies to all of its personnel.The basic principle is that no employee of DVM shall engage in any act, practice or course of business that would violate the provisions of Section 206 of the Advisers Act set forth above, or in connection with any personal investment activity, engage in conduct inconsistent with this Code of Ethics. 4.Definition of Terms
